DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 8 reads, “hear” instead of –head--.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 7-12, 14-15, 17-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over des Garennes et al. (7,581,684) in view of Alig et al. (10,189,673).

Regarding claims 1, 3 and 15 , des Garennes et al. discloses a high pressure fluid jet system comprising:
A mobile unit (100)
a pump (130) supported by the mobile unit and coupled to a fluid reservoir, the pump operable to selectively generate a high pressure fluid
a fluid jet cutting head (410) supported by the mobile unit, the fluid jet cutting head configured to receive the high pressure fluid from the pump (120), and the fluid jet cutting head including an orifice member (460) configured to generate a high pressure fan shaped fluid jet as the high pressure fluid from the pump passes through the orifice member (column 12 lines 13-16)
an additive source configured to contain an additive and supply the additive to the high pressure fluid jet, the additive including at least one of an insecticide, a wetter, a fungicide, an herbicide and a fertilizer (abstract)

While des Garennes et al. discloses the invention as described above, it fails to disclose that the fluid reservoir supported by the mobile unit.  Like des Garennes, Alig also discloses a method of applying pressurized liquid to agricultural fields using a mobile unit.  Unlike des Garennes, Alig discloses that the liquid can be supplied from either an onboard location reservoir or from an off board location such as a pond (column 1 lines 17-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an onboard reservoir/tank in des Garennes as taught by Alig as the use of a known technique to improve similar devices in the same way (KSR 

Regarding claim 7, the combination discloses a mixing chamber (440), wherein the additive source is coupled to the mixing chamber such that the additive is selectively supplied to the high pressure fluid jet within the mixing chamber.

Regarding claim 8, the fluid jet cutting head includes an orifice member (460) which generates the high pressure fluid jet, and the  mixing chamber (440) is positioned downstream of the orifice member (Figure 4).

Regarding claim 9, the combination discloses that the fluid jet cutting head (410) includes a nozzle (485) positioned such that the fluid jet cutting head is configured to discharge the high pressure fluid jet through the nozzle, and the nozzle is positioned downstream of the mixing chamber (440) (Figure 4).

Regarding claims 10 and 12, the combination further discloses a vacuum device configured to generate a vacuum to draw the additive out of the additive source and toward the high pressure fluid jet (column 3 lines 45-47).

Regarding claim 11, the combination discloses a controller communicatively coupled to the additive source such that the controller controls the supply of additive to the high pressure fluid jet (Figure 20).

Regarding claim 14, the combination discloses that the fluid jet cutting head includes a shroud (425) that at least partially surrounds the fan shaped high pressure fluid jet, the shroud defining a port coupled to the additive source such that the additive is supplied to the high pressure fluid jet through the port.



Regarding claim 18, the combination discloses a seeding method comprising:
generating a high pressure fluid jet within a fluid jet cutting head
surrounding at least a portion of the high pressure fluid jet with a shroud (420/425) of the fluid jet cutting head
routing an additive along a path (430), the path including passage through a port defined by the shroud, the path further including a passage through the shroud and toward soil positioned below the fluid jet cutting head, wherein the additive includes at least one of an insecticide, a wetter, a fungicide, an herbicide and a fertilizer

Regarding claim 19, the combination discloses cutting through a layer of stubble between the soil and the fluid jet cutting head using the high pressure fluid jet.

Regarding claims 20 and 23, the combination discloses forming a furrow in the soil with the high pressure fluid jet and depositing the additive in the furrow.

Regarding claim 21, the combination discloses drawing the additive from an additive source toward the high pressure fluid jet using suction arising from movement of the high pressure fluid jet through the fluid jet cutting head (column 3 lines 45-47).



Claims 4, 6, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over des Garennes et al. (7,581,684) in view of Alig et al. (10,189,673) as applied to claims 1 and 3 above, and further in view of Engelke et al. (6,431,096).

.


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671